DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “wherein the container one is of” in line 1. It is suggested to amend to --wherein the beverage container is one of-- in order to fix a grammatical issue. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 14, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s disclosure is silent to the teaching of “wherein only actuation of the closure enables admixing”, a limitation which has been added to claim 1. For the elected species A, Figures 1-1D and 6, actuation of the closure 16 enables admixing (see figs. 1B-1C). However, it is not taught as being the only action which enables admixing. This being further evident by the drawings, see fig. 1C, where the closure has been actuated, the membrane is breached and the constituents within the chambers 34, 34b, and 34c remain separate until the container is tilted (see fig. 1D) which enables admixing of the constituents. 
Furthermore, the disclosure is silent to the teaching of “wherein one of the chambers is formed in the center of the beverage container”. It is noted that for the elected species A, Figures 1-1D and 6, the Specification is silent to such teaching. The Figures 1-1D and 6, illustrate a sectional view, not a top view, for example as in Fig. 10, which would give a direct view of the center of the container. Looking at the sectional view of Fig. 9, one may believe the center of the container contains a fluid, however, as illustrated in the top view Fig. 10, this is not the case.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottle" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Versluys (US 6,752,264).
Regarding claim 1, as best understood (in view of the 112 rejections above) Versluys discloses a system package comprising: a container 10 having a threaded finish (via portion 50; see fig. 1 and col. 3, lines 21-24); plural chambers 22, 24 defined in the container (see fig. 1), each one the storage chambers 22, 24 having a constituent that is isolated from constituents in other ones of the storage chambers 22, 24 (see fig. 1); a closure 34 having threads 48 adapted for engaging the container threaded finish 50 for sealing the container 10 (see fig. 1 and col. 3, lines 21-30); and a frangible or moveable barrier 52 coupled to the closure 34 and adapted for promoting isolation of the constituents within the container 10 from an exterior of the container 10 (see fig. 1 and col. 3, lines 25-30), wherein only actuation of the closure 34 enables admixing. It is noted that only actuation of the closure 34 of Versluys enables admixing in as much as applicant invention, where without actuation of the closure 34 the container 10 is sealed and admixing is prevented (see col. 3, lines 40-56).
With respect to the recitation “for maintaining the flavor profile of beverage constituents during shelf life in a consumable beverage product” which is found in the preamble, only states the purpose or intended use of the invention, consequently the preamble is not considered a limitation and is of no significance to claim construction (see MPEP 2111.02 II).  Likewise, the recitations of “beverage” in the body of the claim are associated with the intended use of the device. It is noted that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claims. See MPEP 2114. Furthermore, the Examiner notes that patentability is not restricted by the material being handled. See MPEP 2115.
	Regarding claim 2, Versluys discloses wherein the barrier 52 is a frangible barrier (easily broken), and the closure 34 is coupled to the frangible barrier 52 such that barrier is breached upon upward movement of the closure 34 relative to the container. It is noted that barrier 52 is of made of soft rubber material interfited within the lower portion 44 (see col. 3, lines 25-31). Where the interfited connection is broken when the closure is moved upward relative the container.
Regarding claim 18, Versluys discloses wherein the frangible barrier 52 is breached upon upward movement of the closure relative to the beverage container (see col. 3, lines 25-31). It is noted that barrier 52 is of made of soft rubber material interfited within the lower portion 44 (see col. 3, lines 25-31). Where the interfited connection is broken when the closure is moved upward relative the container.
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azani (US 2013/0306498).
Regarding claim 1, Azani discloses a system package comprising: a container 14 having a threaded finish 26 (see figs. 3a and 3b, and paragraph 49); plural chambers 20 defined in the container 14 (see fig. 2b), each one the storage chambers 20 having a constituent that is isolated from constituents in other ones of the storage chambers (see fig. 2b); a closure 12 having threads 26 (see fig. 5b and paragraph 53) adapted for engaging the container threaded finish for sealing the container 14 (see fig. 2b and paragraph 53); and a frangible or moveable barrier 24 coupled to the closure 12 (see fig. 5b) and adapted for promoting isolation of the constituents within the container 14 from an exterior of the container 14 (see fig. 1b and paragraph 53), wherein only actuation of the closure 12 enables admixing. It is noted that only actuation of the closure 12 of Azani enables admixing in as much as applicant invention, where without actuation of the closure 12 the container 14 is sealed and admixing is prevented (see fig. 1b and paragraph 53).
Regarding claim 10, Azani discloses wherein the container is one of an extruded plastic container, a stretch blow molded plastic container, and an extrusion blow molded plastic container (see paragraph 60). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Versluys (US 6,752,264) in view of May (US 2007/0253761).
Regarding claims 4 and 8, Versluys discloses wherein the plural chambers 22, 24 are defined by a partition 20 located in the container (see fig. 1). Versluys discloses all the elements of the claimed invention except the teaching of the plural chambers are defined by partitions; and the plural chambers are at least three chambers.
May teaches a package including plural storage chambers defined in the container for isolation content until ready for dispensing (see fig. 3 and paragraph 55), wherein the package may include two chambers 18, 20 and a partition 19 (see figs. 2 and 3), or alternatively may include more chambers and partitions if desired (see paragraph 55).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the Versluys package to include plural chambers defined by partitions; and the plural chambers are at least three chambers, as taught by May, in order to store additional content for producing a desired mixture.
Regarding claims 5 and 7, Versluys discloses all the elements of the claimed invention except the teaching of the content being an alcoholic beverage.
May teaches a package including plural storage chambers defined in the beverage container for isolation content until ready for dispensing (see fig. 3 and paragraph 55), wherein the content is a flowable material or mixture that may be a food product i.e. liquors or alcohol mixes (see paragraph 100).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the container of Versluys for storing and dispensing content being an alcoholic beverage, as taught by May, since it was well known in the art to use a container for the isolated storage and dispensing of quantities of an alcoholic beverage.
Regarding claim 12, Versluys discloses the method of actuating the closure 34, thereby releasing a seal about the storage chambers 22, 24 (see col. 3, lines 53-56).
Regarding claim 13, Versluys discloses the method of enabling the constituents to mix in the admixing chamber (see col. 3, lines 45-51).
Regarding claim 14, Versluys discloses the step of enabling the constituents to mix is visible through the container (see col. 4, lines 7-11).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Azani (US 2013/0306498).
Regarding claim 19, Azani discloses all the elements of the claimed invention except the teaching of one of the chambers being formed in the center of the beverage container and spaced apart from the sidewall of the beverage container.
It would have been an obvious matter of design choice to modify the Azani reference, to have one of the chambers being formed in the center of the beverage container and spaced apart from the sidewall of the beverage container, since applicant has not disclosed that having  one of the chambers being formed in the center of the beverage container and spaced apart from the sidewall of the beverage container solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to the criticality of one of the chambers being formed in the center of the beverage container and spaced apart from the sidewall of the beverage container, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “neither Versluys nor Azani teach or disclose “wherein only actuation of the closure enables admixing of the constituents,” as required by amended claim 1”, it is noted that Applicant’s disclosure is silent to the teaching of “wherein only actuation of the closure enables admixing”. For the elected species A, Figures 1-1D and 6, actuation of the closure 16 enables admixing (see figs. 1B-1C). However, it is not taught as being the only action which enables admixing. This being further evident by the drawings, see fig. 1C, where the closure has been actuated, the membrane is breached and the constituents within the chambers 34, 34b, and 34c remain separate until the container is tilted (see fig. 1D) which enables admixing of the constituents. It is noted that the Versluys reference teaches wherein only actuation of the closure 34 enables admixing in as much as applicant’s invention, where without actuation of the closure 34 the container 10 is sealed and admixing is prevented (see col. 3, lines 40-56). Likewise, only actuation of the closure 12 of Azani enables admixing in as much as applicant invention, where without actuation of the closure 12 the container 14 is sealed and admixing is prevented (see fig. 1b and paragraph 53).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754